Title: From Thomas Jefferson to Joseph T. Scott, 6 March 1803
From: Jefferson, Thomas
To: Scott, Joseph T.


          
            Sir
            Washington Mar. 6. 1803.
          
          I recieved yesterday your favor of Feb. 25. it is not in my power to answer your queries relative to Genl. Washington’s family: but I have put your letter into the hands of Colo. Danl. C. Brent, who will be able to give me the information either of his own knolege or from enquiry which he has good means of making, & shall be forwarded to you. Accept assurances of my esteem & respect.
          
            Th: Jefferson
          
        